
	
		I
		111th CONGRESS
		2d Session
		H. R. 6206
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Mr. Heinrich (for
			 himself and Mrs. Lummis) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To reinstate funds to the Federal Land Disposal
		  Account.
	
	
		1.Federal land disposal
			 accountNotwithstanding
			 section 206(f) of the Federal Land Transaction Facilitation Act (43 U.S.C.
			 2305(f)), any balance remaining in the Federal Land Disposal Account on July
			 24, 2010, shall be reinstated and available for expenditure in accordance with
			 section 206(b) of that Act (43 U.S.C. 2305(b)), to remain available until
			 expended.
		
